                    UNITED STATES DISTRICT COURT 
                   EASTERN DISTRICT OF WISCONSIN 
                                              

 
SHAVONTAE DANIELS, 
 
                     Plaintiff,     
 
               v.                    Case No. 18‐CV‐751 
 
JOHN/JANE DOE,  
 
                     Defendant. 
 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
SHAVONTAE DANIELS, 
 
                     Plaintiff,     
 
               v.                    Case No. 18‐CV‐775 
 
CRYSTAL MARCHANT, 
BRIAN FOSTER, AND JOHN/JANE DOE,  
 
                     Defendants. 
 
 
 
                                        ORDER 
 
 
      Plaintiff Shavontae Daniels, a state prisoner who is representing himself, filed case 

18‐CV‐751  under  42  U.S.C.  §  1983  alleging  that  unknown  defendants  at  Waupun 
Correctional  Institution  violated  his  constitutional  rights  by  stealing  his  medication. 

Daniels  subsequently  filed another lawsuit,  18‐CV‐775, again alleging  that  someone at 

Waupun stole his medication. Allen then filed a motion to file an amended complaint in 

18‐CV‐775. Upon reviewing the proposed amended complaint and the complaint in 18‐

CV‐751, the court found that the proposed amended complaint was nearly identical to 

the complaint in 18‐CV‐751. It issued an order asking Daniels to explain how he wanted 

to proceed. Though Daniels maintains that the two are different complaints, he is fine 

with going forward with just one case if both incidents are included. Proceeding with the 

amended complaint in 18‐CV‐775 achieves this, so the court will dismiss case 18‐CV‐751 

and  grant  Daniels’s  motion  to  amend  the  complaint  in  18‐CV‐775.  The  amended 

complaint in 18‐CV‐775 will be the operative complaint, encompassing the allegations in 

both cases. 

          In addition to screening the complaint, the court will also grant Daniels’s motion 

to proceed without prepaying the filing fee. The court has jurisdiction to resolve Daniels’s 

motion  and  to  screen  the  amended  complaint  based  on  the  Wisconsin  Department  of 

Justice’s limited consent to the exercise of magistrate judge jurisdiction as set forth in the 

Memorandum of Understanding between the Wisconsin Department of Justice and this 

court. 

           

           



                                               2
                   Motion for Leave to Proceed without Prepaying the Filing Fee 

        The Prison Litigation Reform Act (PLRA) gives courts discretion to allow prisoners 

to  proceed  with  their  lawsuits  without  prepaying  the  $350  filing  fee,  as  long  as  they 

comply with  certain requirements. 28 U.S.C.  § 1915.  One of  those requirements is  that 

they pay an initial partial filing fee. On June 13, 2018, the court ordered Daniels to pay an 

initial  partial  filing  fee  of  $1.10.  The  court granted  his  motion  to  pay  his  initial  partial 

filing fee out of his release account, and he paid the fee on June 22, 2018. The court will 

therefore grant his motion to proceed without prepaying the filing fee. Daniels does not 

have to pay the remainder of the filing fee in 18‐CV‐751.  

                                       Screening of the Complaint 

        The  court  is  required  to  screen  complaints  brought  by  prisoners  seeking  relief 

against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. 

§  1915A(a).  The  court  must  dismiss  a  complaint  or  portion  thereof  if  the  prisoner  has 

raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which 

relief may be granted, or that seek monetary relief from a defendant who is immune from 

such relief.  28 U.S.C. § 1915A(b). 

        To state a cognizable claim under the federal notice pleading system, a plaintiff is 

required to provide a “short and plain statement of the claim showing that [he] is entitled 

to  relief[.]”  Fed.  R.  Civ.  P.  8(a)(2).  To  state  a  claim  for  relief  under  42  U.S.C.  §  1983,  a 

plaintiff must allege that: (1) he was deprived of a right secured by the Constitution or 



                                                      3
laws of the United States; and (2) the deprivation was visited upon him by a person or 

persons acting under color of state law. Buchanan‐Moore v. County of Milwaukee, 570 F.3d 

824, 827 (7th Cir. 2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th 

Cir. 2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980).   

       The  court  is  obliged  to  give  a  plaintiff’s  pro  se  allegations,  “however  inartfully 

pleaded,”  a  liberal  construction.  See  Erickson  v.  Pardus,  551  U.S.  89,  94  (2007)  (quoting 

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). 

                              The Amended Complaint’s Allegations 

       Daniels  is  currently  incarcerated  at  Waupun  Correctional  Institution.  He  takes 

Wellbutrin for chronic  depression. He alleges that on  April 12, 2018, he noticed that a 

“tremendous amount” of his medication (31 pills, it seems) was missing out of the blister 

pack. (ECF No. 12‐1 at 2.) Seven days earlier, on April 5, 2018, 17 pills had been stolen. 

Daniels alleges he has absolutely no access to the medication. (Id.) He alleges that without 

his Wellbutrin he suffers with depression and that thoughts of taking his life “rule [his] 

mind and controls [his] every waking thought.” (Id. at 3.) He alleges he cannot function 

without the medication. (Id.)  

       Daniels also alleges that Warden Brian Foster and Health Services Unit manager 

Crystal Marchant are and were aware of his medication being stolen. (Id. at 4.) (Daniels 

does  have  another  lawsuit  pending,  18‐cv‐452,  about  a  prior  alleged  theft  of  his 

Wellbutrin.)  Daniels  alleges  that  neither  Foster  nor  Marchant  did  anything  to  stop  or 



                                                  4
discourage this behavior “until [his] medication was again stolen on 4/12/18 for the 3rd 

time.” (Id.)  

                                              Analysis 

        Daniels’s  complaint  states  a  claim  for  deliberate  indifference  against  the  John 

and/or  Jane  Doe(s)  who  he  alleges  stole  his  medication.  A  plaintiff  states  a  claim  for 

deliberate indifference under the Eighth Amendment if he alleges that (1) the harm to the 

plaintiff  was  objectively  serious  and  (2)  the  official  was  deliberately  indifferent  to  his 

health or safety. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011) (citing Johnson v. Snyder, 

444  F.3d  579,  584  (7th  Cir.  2006)).  When  a  deliberate  indifference  claim  is  based  on  a 

medication delay, it is not the delay itself that forms the basis of the harm necessary for 

the claim. Jackson v. Pollion, 733 F.3d 786, 790 (7th Cir. 2013). Instead, the harm must come 

from  the  consequences  of  not  receiving  the  medication.  Id.  By  alleging  that  unknown 

individual(s)  stole  his  medication  without  regard  to  the  consequences  for  his  mental 

health, Daniels has alleged sufficient facts and may proceed on this claim.  

        Daniels’s amended complaint also states a claim that Foster and Marchant violated 

his Eighth Amendment rights by failing to protect him. A claim alleging failure to protect 

requires a plaintiff to show that the defendants knew of a serious risk of harm to him and 

failed to take reasonable action to prevent that harm. Brown v. Budz, 398 F.3d 904, 909 (7th 

Cir. 2005) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). Daniels’s complaint alleges 

that both Foster and Marchant knew about the previous incident of his medication being 



                                                  5
stolen and did nothing to ensure it did not happen again (at least not until the third time 

it happened). This is sufficient state a claim against Foster and Marchant for failing to 

protect him.  

       Unlike  his  previous  case  (18‐CV‐452),  Daniels  will  not  need  to  engage  in  early 

limited scope discovery to find out the John/Jane Doe’s name or names because there are 

named defendants. Once the defendants answer and the court issues a scheduling order, 

Daniels will be able to engage in discovery. As part of discovery, he will need to find out 

the names of the Doe defendant(s) and then file a motion to substitute them for the Doe 

placeholder(s).  

                                           ORDER 

       IT IS THEREFORE ORDERED that case 18‐CV‐751 is DISMISSED. 

       IT IS FURTHER ORDERED that Daniels’s motion to amend the complaint (ECF 

No. 12) is GRANTED. 

       IT  IS  ALSO  ORDERED  that  Daniels’s  motion  for  leave  to  proceed  without 

prepaying the filing fee (ECF No. 2) is GRANTED.  

       IT IS ALSO ORDERED that Daniels does not have to pay the remainder of the 

filing fee in case 18‐CV‐751.  

       IT IS ALSO ORDERED that, pursuant to an informal service agreement between 

the Wisconsin Department of Justice and this court, copies of Daniels’s complaint and 




                                               6
this order are being electronically sent today to the Wisconsin Department of Justice for 

service on Brian Foster and Crystal Marchant. 

       IT  IS  FURTHER  ORDERED  that,  pursuant  to  the  informal  service  agreement 

between  the  Wisconsin  Department  of  Justice  and  this  court,  defendants  Foster  and 

Marchant shall file a responsive pleading within sixty days of receiving electronic notice 

of this order. 

       IT IS FURTHER ORDERED that the parties shall not engage in discovery until 

the court enters a scheduling order. 

       IT IS ALSO ORDERED that the agency having custody of Daniels shall collect 

from  his  institution  trust  account  the  $348.90  balance  of  the  filing  fee  by  collecting 

monthly  payments  from  his  prison  trust  account  in  an  amount  equal  to  20%  of  the 

preceding monthʹs income credited to his trust account and forwarding payments to the 

Clerk of Court each time the amount in the account exceeds $10 in accordance with 28 

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case name and number 

assigned to this action. If Daniels is transferred to another institution, county, state, or 

federal,  the  transferring  institution  shall  forward  a  copy  of  this  Order  along  with 

Daniels’s remaining balance to the receiving institution. 

       IT  IS  FURTHER  ORDERED  that  a  copy  of  this  order  be  sent  to  the  officer  in 

charge of the agency where Daniels is confined.  




                                                 7
       IT IS FURTHER ORDERED that, under the Prisoner E‐Filing Program, Daniels 

shall submit all correspondence and case filings to institution staff, who will scan and 

email documents to the court. If Daniels ceases to be incarcerated at a Prisoner E‐Filing 

institution, he will be required to submit his filings to: 

                             Office of the Clerk 
                             United States District Court 
                             Eastern District of Wisconsin 
                             362 United States Courthouse 
                             517 E. Wisconsin Avenue 
                             Milwaukee, Wisconsin 53202 
 
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS.  It 

will only delay the processing of the matter.  

       Daniels  is  advised  that  failure  to  make  a  timely  submission  will  result  in  the 

dismissal of this action for failure to prosecute. In addition, the parties must notify the 

Clerk of Court of any change of address. Failure to do so could result in orders or other 

information not being timely delivered, thus affecting the legal rights of the parties. 

       Dated at Milwaukee, Wisconsin this 26th day of November, 2018. 
        
 
                                                      
                                                     WILLIAM E. DUFFIN 
                                                     U.S. Magistrate Judge 

 




                                                 8
